Exhibit 10.5

REIMBURSEMENT AGREEMENT

THIS REIMBURSEMENT AGREEMENT (this “Agreement”) is entered into as of May 2,
2018, by and among Rodin Income Trust, Inc. a Maryland corporation (the
“Company”), Cantor Fitzgerald Investors, LLC, a Delaware limited liability
company (the “Sponsor”), and, only with respect to Section 1.02(c) hereof, Rodin
Income Trust OP Holdings, LLC, a Delaware limited liability company (the
“Special Unit Holder”).  Capitalized terms used herein shall have the meanings
ascribed to them in Section 1.01 below.

W I T N E S S E T H

WHEREAS, the Sponsor is the sponsor of the Company;

WHEREAS, the Company has registered for public sale on Registration Statement
No. 333-221814 on Form S-11, as amended, a maximum of $1,250,000,000 in shares
of its common stock, $0.01 par value per share, consisting of Class A shares,
Class T shares and Class I shares (collectively, the “Shares”), of which amount:
(i) up to $1,000,000,000 in Shares are being offered to the public pursuant to
the Company’s primary offering (the “Primary Offering”); and (ii) up to
$250,000,000 in Shares are being offered to stockholders (the “Stockholders”) of
the Company pursuant to the Company’s distribution reinvestment plan;

WHEREAS, the Company and the Sponsor have entered into a Dealer Manager
Agreement, dated as of May 2, 2018 (the “Dealer Manager Agreement”), with Cantor
Fitzgerald & Co., a New York general partnership (the “Dealer Manager”),
pursuant to which the Dealer Manager will offer and sell the Shares on a best
efforts basis for the account of the Company and manage the sale of the Shares
by other participating broker dealers, upon the terms and subject to the
conditions set forth in the Dealer Manager Agreement;

WHEREAS, the Company and the Special Unit Holder, have entered into the limited
partnership agreement of Rodin Income Trust Operating Partnership, L.P., a
Delaware limited partnership (the “Operating Partnership”), dated as of May 2,
2018 (the “OP Agreement”), pursuant to which, among other things, the Operating
Partnership issued Special Limited Partnership Units (the “Special Limited
Partnership Units”) to the Special Unit Holder.

WHEREAS, the Sponsor has agreed to pay certain expenses relating to selling
commissions and/or dealer-manager fees of the sale of the Shares in the amount
of up to four percent (4%) of gross offering proceeds incurred in the Primary
Offering (the “Sponsor Expenses”); and  

WHEREAS, the Company has agreed to reimburse the Sponsor for the payment of
Sponsor Expenses in certain circumstances upon the terms and subject to the
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------

 

1.01Certain Definitions.   As used in this Agreement, the following terms shall
have the meanings specified below:

“Agreement” has the meaning set forth in the Recitals.

“Charter” means the Company’s Articles of Amendment and Restatement, as amended.

“Company” has the meaning set forth in the Recitals.

“Dealer Manager” has the meaning set forth in the Recitals.

“Dealer Manager Agreement” has the meaning set forth in the Recitals.

“OP Agreement” has the meaning set forth in the Recitals.

“Operating Partnership” has the meaning set forth in the Recitals.

“Primary Offering” has the meaning set forth in the Recitals.

“Shares” has the meaning set forth in the Recitals.

“Special Limited Partnership Units” has the meaning set forth in the Recitals.

“Special Unit Holder” has the meaning set forth in the Recitals.

“Sponsor” has the meaning set forth in the Recitals.

“Sponsor Expenses” has the meaning set forth in the Recitals.

1.02Reimbursement.

(a)The Company hereby agrees to reimburse the Sponsor or its designee for all
Sponsor Expenses actually incurred by, or on behalf of, the Sponsor. The Company
shall reimburse the Sponsor Expenses immediately prior to, or upon the
occurrence of, the redemption of the Special Limited Partnership Units in
connection with the events (each, a “Reimbursement Event”) set forth or
contemplated by the provisions of Section 8.6 of the OP Agreement.  The Company
only shall be obligated to reimburse the Sponsor in connection with a
Reimbursement Event after (x) the Company has fully invested the proceeds from
the Primary Offering and (y) the Stockholders have received, or are deemed to
have received, in the aggregate, cumulative distributions equal to their
invested capital plus a six percent (6%) cumulative, non-compounded annual
pre-tax return on such invested capital.

(b)Subject to Section 1.02(a) hereof, the Company’s reimbursement obligations
hereunder shall be due and payable within fifteen (15) days after the occurrence
of a Reimbursement Event; provided, however, the Sponsor may, in its sole
discretion, waive or defer all or any portion of the Sponsor Expenses.  

(c)The Special Unit Holder hereby agrees to be contractually subordinated to the
interests of the Sponsor with respect to any Sponsor Expenses and any such
reimbursement hereunder shall be reimbursed to the Sponsor prior to the payment
of any distributions to the Special Unit Holder pursuant to the terms and
conditions of the Operating Partnership.

 

--------------------------------------------------------------------------------

 

(d)Subject only to the limitations contained in this Agreement and to any
expressly applicable limitations contained in the Charter, the obligations of
the Company under this Agreement are absolute, unconditional and irrevocable and
shall be paid and observed, as may be applicable, strictly in accordance with
the terms of this Agreement under all circumstances whatsoever.

(e)In the event of a default by the Company hereunder, the Sponsor shall have
all remedies available at law or in equity.  In addition, the rights granted to
the Sponsor pursuant to this Agreement are not the exclusive remedies available
to the Sponsor in connection with the Company’s reimbursement obligations
hereunder or actions related thereto, and the Sponsor shall have all other
remedies available to it at law or in equity.

1.03Notices.  Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice is accepted by the party to whom it is given, and shall be given by
personal delivery or by overnight mail or other overnight delivery service to
the following addresses:

To the Company:

Rodin Income Trust, Inc.
110 East 59th Street
New York, New York 10022
Attn: General Counsel

To the Sponsor
and the Special Unit Holder:

Cantor Fitzgerald Investors, LLC
110 East 59th Street
New York, New York 10022
Attn: General Counsel

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 1.03.

1.04Successors and Assigns.  This Agreement shall be binding upon the parties
hereto and their respective executors, administrators, legal representatives,
heirs, successors and assigns, and shall inure to the benefit of the parties
hereto and, except as otherwise provided herein, their respective executors,
administrators, legal representatives, heirs, successors and assigns.

1.05Modification.  This Agreement shall not be changed or modified, in whole or
in part, except by an instrument in writing signed by the parties hereto, or
their respective successors or permitted assigns.

1.06Severability.  The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

1.07Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed wholly within that State without regard to the principles of
conflicts of laws.  Each of

 

--------------------------------------------------------------------------------

 

the parties hereto hereby irrevocably submits to the jurisdiction of any New
York State court sitting in the Borough of Manhattan in the City of New York or
any federal court sitting in the Borough of Manhattan in the City of New York in
respect of any suit, action or proceeding arising out of or relating to this
Agreement.

1.08Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof.

1.09Interpretation.  Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

1.10Headings.  The titles of Sections contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.

1.11Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which together shall constitute one and
the same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

RODIN INCOME TRUST, INC.

 

 

 

By:

 

/s/ Steven Bisgay

 

 

Name: Steven Bisgay

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

CANTOR FITZGERALD INVESTORS, LLC

 

 

 

By:

 

/s/ Steven Bisgay

 

 

Name: Steven Bisgay

 

 

Title: Chief Financial Officer

 

 

 

With respect to Section 1.02(c) only:

 

 

 

RODIN INCOME TRUST OP HOLDINGS, LLC

 

 

 

By:

 

/s/ Steven Bisgay

 

 

Name: Steven Bisgay

 

 

Title: Chief Financial Officer

 

[Signature Page to Rodin Income Trust, Inc. Reimbursement Agreement dated May 2,
2018]